DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over OUYANG S (CN 201789810 U; hereinafter Ouyang) in view of PARK KONG YOUNG (KR 200451153 Y1; hereinafter Young), in view of Manlove; Steven F. (US 5459960 A.; hereinafter Manlove).

    PNG
    media_image1.png
    566
    484
    media_image1.png
    Greyscale
Regarding claim 1 Ouyang teaches:
A plant pot.2 (See Fig. 1); [0015] 
A first reservoir having a base. 3(See Fig. 1); [0015]
At least one first side wall extending upwardly from an outer periphery of the base. 4(See Fig. 1 #3); [0015]
At least one second side wall formed in the first reservoir extending upwardly from 5the base. (See Fig. 1); [0015]  6
The at least one second side wall forming a second reservoir in the first reservoir. 7(See Fig. 1 #1); [0015]
And 8wherein the second reservoir is integrally formed from the base of the first 9reservoir. (See Fig. 1 #1); [0015]
 10Wherein a buffer region is provided between the first side wall and second side wall 11such that the second reservoir is spaced away from contact with an open air environment. 12(See Fig. 1); [0015]
Ouyang does not teach:
Wherein the side wall of the second reservoir is concave to allow for the retention of 13fluids.
Young
Wherein the side wall of the second reservoir is concave to allow for the retention of 13fluids. (See Fig. 2 #20); (abstract) The water storage upper end position of the flowerpot main body and the water storage in which such invention can have the concavo‐convex shape on the flowerpot main body.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reservoir of Ouyang to incorporate the concave shape, as taught by Young, as an obvious change in shape, since applicant has not stated that having a specific concave shape solves any stated problems in regards to retention of fluids. The reservoir of Ouyang appears to be equally efficient in the retention of liquids for the same reason as the instant invention.
Ouyang in view of Young does not explicitly teach. Manlove teaches:
At least one second side wall forms a hollow region on the underside of the plant pot thereby permitting a second plant pot to fit above the hollow region with the second side wall of the second plant pot stacked on the second side wall of the plant pot. (See Fig. 4); (Col. 5, lines 0-7)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the plant pot of Ouyang, in view of Young, to permit a stacking ability, as taught by Manlove, in order to gain the advantages of simplified storage and transportation.
Regarding claim 2 Ouyang, in view of Young, in view of Manlove, as shown above, discloses all of the limitations of claim 1. Ouyang, in view of Young does not teach. Manlove teaches: 
The at least one first side wall is stepped. (See Fig. 2 #24); (Col. 5, lines 38-43)
Ouyang, in view of Young, to be stepped, as taught by Manlove, in order to gain the advantages of preventing nested containers from jamming together.
Regarding claim 4 Ouyang, in view of Young, in view of Manlove, as shown above, discloses all of the limitations of claim 1. Ouyang further teaches:
The plant pot comprising at least one drainage means. (See Fig. 1 #2); [0015] A flowerpot includes a basin body 3, the center of the bottom of the basin body is provided with a groove 1, the bottom of the basin body is also provided with a water leakage hole 2.
Regarding claim 9 Ouyang, in view of Young, in view of Manlove, as shown above, discloses all of the limitations of claim 1. Ouyang further teaches:
Wherein the at least one 2second side wall is formed by at least one deformation of the base. (See Fig. 1); [0015]
If for any reason Ouyang does not teach wherein the at least one second side wall is formed by at least one deformation of the base. Young teaches:
Wherein the at least one 2second side wall is formed by at least one deformation of the base. (See Fig. 2 #20); (abstract) flowerpot main body and which is integrally formed and keeping the water flowed in through superiority or irrigation the lower‐side is made with the capillary phenomena of the wick supplying the moisture of the water storage to soil it is inserted in the water storage to the upper and lower direction it is contacted with the lower‐side of the upper end portion liner and the liner placed to the cross direction with the ‐feeding holes.
Regarding claim 10 Ouyang, in view of Young, in view of Manlove, as shown above, discloses all of the limitations of claim 9. Ouyang does not teach. Young further teaches:
Wherein the at least one deformation 2is sinusoidal in profile. (See Fig. 2 #20); (abstract) The water storage upper end position of the flowerpot main body and the water storage in which such invention can have the concavo‐convex shape on the flowerpot main body.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reservoir of Ouyang, in view of Manlove, to incorporate the sinusoidal shape, as taught by Young, as an obvious change in shape, since applicant has not stated that having a specific sinusoidal shape solves any stated problems in regards to retention of fluids. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Young, in view of Manlove, further in view of UPTON JOHN (GB 2139465 A; hereinafter Upton).
Regarding claim 3 Ouyang, in view of Young, in view of Manlove, as shown above, discloses all of the limitations of claim 2. Ouyang in view of Young and Manlove does not teach. Upton teaches:
The height of the second side wall is equal in height to a step of the stepped at 11least one first side wall. (See Fig. 2 #16, 22, 23, 26)
Ouyang, in view of Young and Manlove, to incorporate a stepped sidewall, where the height of the second side wall is equal in height to a step of the stepped at 11least one first side wall, as taught by Upton, in order to gain the advantages of supporting a partition which allows for the retention of soil without contaminating the water reservoir.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Young, in view of Manlove, further in view of Lau, Jr.; John F. et al. (US 3800469 A; hereinafter Lau).
Regarding claim 5 Ouyang, in view of Young, in view of Manlove, as shown above, discloses all of the limitations of claim 4. Ouyang, in view of Young and Manlove does not teach. Lau teaches:
Wherein the at least one first side wall comprises at least one flange above the at least one drainage means. (See Fig. 4 #15, 21); Column 3, lines 10-20)	the two side flanges 17 are of similar out line, and are connected at their upper edges by a generally horizontal connecting ledge or flange portion 21. In other words, each aperture 15 includes a tunnel-like enclosure extending into the pot at the juncture between the side wall 11 and the bottom wall 10.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drainage aperture of Ouyang, in view of Young and Manlove, to incorporate a flange above the drainage, as taught by Lau,
Regarding claim 6 Ouyang, in view of Young, in view of Manlove, in view of Lau, as shown above, discloses all of the limitations of claim 5. Ouyang further teaches:
Second side wall. (See Fig. 1); [0015] 
Ouyang in view of Young and Manlove does not teach. However, Lau further teaches:
At least one flange extends from the first sidewall towards the center. (See Fig. 4 #15, 21); Column 3, lines 10-20)	the two side flanges 17 are of similar out line, and are connected at their upper edges by a generally horizontal connecting ledge or flange portion 21. In other words, each aperture 15 includes a tunnel-like enclosure extending into the pot at the juncture between the side wall 11 and the bottom wall 10.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drainage of Ouyang in view of Young and Manlove, to incorporate the teachings of Lau in order to gain the advantages of minimal soil flushing (Column 2, lines 35-40).	
Regarding claims 7-8 Ouyang, in view of Young, in view of Manlove, as shown above, discloses all of the limitations of claim 1. Ouyang in view of Young and Manlove does not explicitly teach. Lau further teaches:
Wherein the at least one 2first side wall comprises a rim portion. (See Fig. 3 #12); (Column 2, lines 64-67) The wall 11 is preferably provided with an outwardly extending flange 12 at its upper extremity, and the flange 12 is provided at its outer extremity with a tapered rim portion 13.
Wherein the rim portion comprises a 2projection which projects relatively upwardly. (See Fig. 3 #13); (Column 2, lines 64-67) The wall 11 is preferably 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pot of Ouyang in view of Young and Manlove to incorporate a rim structure with a rim projection, as taught by Lau, in order to gain the advantages of a stackable pot which can be easily stored.
Claims 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Manlove, Upton, in view of Young.
Regarding claim 11 Ouyang teaches:
A plant pot.2 (See Fig. 1); [0015] 
A first reservoir having a base. 3(See Fig. 1); [0015]
At least one first side wall extending upwardly from an outer periphery of the base. 4(See Fig. 1 #3); [0015]
At least one second side wall formed in the first reservoir extending upwardly from 5the base. (See Fig. 1); [0015]  6
The at least one second side wall forming a second reservoir in the first reservoir. 7(See Fig. 1 #1); [0015]
And 8wherein the second reservoir is integrally formed from the base of the first 9reservoir. (See Fig. 1 #1); [0015]
 10Wherein a buffer region is provided between the first side wall and second side wall 11such that the second reservoir is spaced away from contact with an open air environment. 12(See Fig. 1); [0015]
Ouyang does not teach. Manlove
At least one second side wall forms a hollow region on the underside of the plant pot thereby permitting a second plant pot to fit above the hollow region with the second side wall of the second plant pot stacked on the second side wall of the plant pot. (See Fig. 4); (Col. 5, lines 0-7)
The at least one first side wall is stepped. (See Fig. 2 #24); (Col. 5, lines 38-43)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pot of Ouyang to incorporate the teachings of Manlove in order to gain the advantages of simplified storage and transportation.
Ouyang in view of Manlove does not teach. Upton teaches:
The height of the second side wall is equal in height to a step of the stepped at 11least one first side wall. (See Fig. 2 #16, 22, 23, 26)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pot of Ouyang, in view of Manlove, to incorporate a stepped sidewall, where the height of the second side wall is equal in height to a step of the stepped at 11least one first side wall, as taught by Upton, in order to gain the advantages of supporting a partition which allows for the retention of soil without contaminating the water reservoir.
Ouyang in view of Manlove and Upton does not teach:
The side wall of the second reservoir is concave allow for the retention of 15fluids.
Young teaches:
Wherein the side wall of the second reservoir is concave to allow for the retention of 13fluids. (See Fig. 2 #20); (abstract) The water storage upper end ‐convex shape on the flowerpot main body.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reservoir of Ouyang, in view of Manlove and Upton, to incorporate the concave shape, as taught by Young, as an obvious change in shape, since applicant has not stated that having a specific concave shape solves any stated problems in regards to retention of fluids. 
Regarding claim 14, Ouyang, in view of Manlove, Upton, and Young, as shown above, discloses all of the limitations of claim 11. Ouyang further teaches:
A first reservoir drainage means is formed in the first reservoir. (See Fig. 1 #2); [0015] A flowerpot includes a basin body 3, the center of the bottom of the basin body is provided with a groove 1, the bottom of the basin body is also provided with a water leakage hole 2.
Regarding claim 17 Ouyang, in view of Manlove, Upton, and Young, as shown above, discloses all of the limitations of claim 11. Ouyang further teaches:
Wherein the at least one 2second side wall is formed by at least one deformation of the base. (See Fig. 1); [0015]
If for any reason Ouyang, in view of Manlove and Upton, does not teach wherein the at least one second side wall is formed by at least one deformation of the base. Young teaches:
Wherein the at least one 2second side wall is formed by at least one deformation of the base. (See Fig. 2 #20); (abstract) flowerpot main body and which is integrally formed and keeping the water flowed in through superiority or ‐side is made with the capillary phenomena of the wick supplying the moisture of the water storage to soil it is inserted in the water storage to the upper and lower direction it is contacted with the lower‐side of the upper end portion liner and the liner placed to the cross direction with the flowerpot main body between the filled soil, the water storage and soil may be provided with the multiple water‐feeding holes.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Manlove, in view of Upton, in view of Young, further in view of Lau.
Regarding claims 12-13 Ouyang, in view of Manlove, Upton, and Young, as shown above, discloses all of the limitations of claim 11. Ouyang in view of Manlove, Upton, and Young does not explicitly teach. Lau teaches:
Wherein the at least one 2first side wall comprises a rim portion. (See Fig. 3 #12); (Column 2, lines 64-67) The wall 11 is preferably provided with an outwardly extending flange 12 at its upper extremity, and the flange 12 is provided at its outer extremity with a tapered rim portion 13.
Wherein the rim portion comprises a 2projection which projects relatively upwardly. (See Fig. 3 #13); (Column 2, lines 64-67) The wall 11 is preferably provided with an outwardly extending flange 12 at its upper extremity, and the flange 12 is provided at its outer extremity with a tapered rim portion 13.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pot of Ouyang in view of Manlove, Upton, and Young to incorporate a rim structure, as taught by Lau.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Manlove, Upton, and Young further in view of Pope; Graeme S. (US 5042197 A; hereinafter Pope).
Regarding claim 16 Ouyang, in view of Upton, in view of Young, as shown above, discloses all of the limitations of claim 14. Ouyang in view of Upton and Young does not explicitly teach. However, Pope further teaches:
Wherein at 2least one of the first reservoir drainage means is adapted to be plugged. (See Fig. 4 #22); (Column 3, lines 5-11)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Ouyang, Manlove, Upton, and Young, to incorporate the teachings of Pope in order to gain the advantages of easily retaining or draining water based on the needs of the plant.	
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that a skilled person within the art would not modify the second reservoir of Ouyang to incorporate the concave shape due to an inability for plant pot stacking. This is not found persuasive. As shown in the rejection above Young discloses a second reservoir which is concave in shape in order to allow for increased water retention, for similar reasons as the instant invention. The prior art of Manlove also discloses a second sidewall spaced apart from a first sidewall which is concave in shape, and allows for stacking of multiple pots. Therefore, the features of stacking pots and improved water retention are well known within the art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retention of saturated potting material) are not recited in the rejected claims. Applicant has claimed the second reservoir allows for the retention of fluids. However, the examiner would like to note that the structure of Ouyang is such that there is no separation between the first and second reservoirs, therefore the second reservoir would contain saturated potting medium.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644